Citation Nr: 0114348	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
right ring finger.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
removal of the left kidney.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1974 to 
February 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision from the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
fracture of the right ring finger and denied reopening the 
claim of entitlement to service connection for removal of the 
left kidney.  


FINDINGS OF FACT

1.  The medical evidence does not show a current right ring 
finger disability.  

2.  The RO denied entitlement to service connection for 
removal of the left kidney in July 1977 and notified the 
veteran of that decision by letter; he did not perfect a 
timely appeal.  

3.  Evidence received since the July 1977 decision is not 
probative of the issue of entitlement to service connection 
for removal of the left kidney.  


CONCLUSIONS OF LAW

1.  A right ring finger disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  

2.  The July 1977 decision that denied entitlement to service 
connection for removal of the left kidney is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

3.  The evidence received since the July 1977 decision is not 
new and material evidence; the claim of entitlement to 
service connection for removal of the left kidney is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a fracture of the right 
ring finger

Service medical records show that, in January 1975, the 
veteran was placed on temporary light duty for less than 90 
days after he fractured his right ring finger.  In February 
1990 and December 1998, the veteran and his representative 
filed claims for service connection for a fracture of the 
right ring finger.  An August 1999 rating decision denied 
entitlement to service connection, and the veteran perfected 
a timely appeal.  

This claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination, filed lay statements 
with the RO, and declined the opportunity for a hearing.  The 
August 1999 rating decision and August 2000 statement of the 
case informed the veteran of the evidence needed to 
substantiate his claim.  The duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  To establish service 
connection for a fracture of the right ring finger, the 
veteran must present medical evidence of a current right ring 
finger disability, of incurrence or aggravation of a fracture 
of the right ring finger in service, and of a nexus between 
the in-service fracture of the right ring finger and the 
current disability.  See Epps v. Brown, 126 F.3d. 1464, 1468 
(Fed. Cir. 1997).  

Service connection may not be granted because the medical 
evidence does not demonstrate that the veteran currently has 
a right ring finger disability.  Instead, the January 1999 VA 
examination of the fingers was entirely normal except for a 
chewed-up fingernail, and the veteran had absolutely no 
complaints.  His February 1977 claim for another disability 
made no mention of the right ring finger, and in January 
1999, he reported that he had totally forgotten about his 
right ring finger until his representative suggested the 
possibility of receiving disability payments.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In any event, 
the veteran and his representative are lay persons who are 
not competent to diagnosis a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent proof of 
a present disability there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to service connection for a fracture of the right 
ring finger is denied because a preponderance of the evidence 
is against the claim.  Gilbert, 1 Vet. App. at 56.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).   



Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
removal of the left kidney

The RO first denied entitlement to service connection for 
removal of the left kidney in July 1977, and the veteran did 
not perfect a timely appeal.  The veteran filed a new 
application to reopen the claim in November 1998.  The RO 
denied reopening the claim in August 1999, and the veteran 
perfected a timely appeal.  

At the time of the July 1977 decision, the RO considered the 
evidence, which included Form DD 214, a February 1977 
application for service connection, service medical records, 
and an April 1977 VA examination report.  Form DD 214 showed 
that the veteran had no overseas or combat service.  The 
February 1977 application indicated that the veteran had 
received no medical care for his left kidney since its 
removal in service.  Service medical records showed that the 
veteran was first seen in November 1975 with a several day 
history of constant left flank pain, nausea, and vomiting.  
He reported having similar episodes of pain intermittently 
for many years related to fluid intake.  During a cystoscopy 
and left retrograde ureteral pyelogram procedure, one of the 
surgeon's fingers poked through a very thin portion of the 
kidney.  The kidney was seen to be a hydronephrotic shell 
with little remaining functional parenchyma; therefore, a 
nephrectomy was performed.  The final diagnosis was a left 
hydronephrosis secondary to a ureteral pelvic function 
obstruction, and the veteran was in good condition at 
discharge from the hospital about a week later.  The 
diagnosis at the April 1977 VA examination was status-post 
nephrectomy for a nonfunctioning left kidney.  The examiner 
noted residuals of intermittent pain in the left lower back 
region and mild tenderness in the central region of the 
nephrectomy scar and opined that the etiology of the 
nonfunctioning left kidney was unknown.  

The RO considered this evidence and denied entitlement to 
service connection for removal of the left kidney in July 
1977.  This decision became final because the RO notified the 
veteran of the decision by letter dated July 28, 1977, and 
the veteran did not file a notice of disagreement within the 
prescribed time period.  A claimant must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302 (a) (2000).  In this case, the earliest notice of 
disagreement filed in August 1994 was not timely because it 
was filed over 16 years past the July 28, 1978 deadline.  
Although the veteran asserted that he did not receive the 
July 1977 rating decision, the record shows that the notice 
was mailed to the veteran at his address of record and not 
returned as undeliverable.  The law requires only that the VA 
mail a notice; it then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary, which the veteran has not shown.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  Thus, the July 1977 decision 
became final.  In November 1998, the veteran filed a new 
application to reopen the claim.  The August 1999 decision 
denied reopening the claim, and the veteran timely appealed.  

New and material evidence has not been submitted to reopen 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The only new evidence submitted since July 1977 are lay 
statements, a September 1995 VA hospitalization report, and a 
January 1999 VA genitourinary examination report.  The lay 
statements are not material because the veteran and his 
representative contend that the left kidney was removed only 
because a military surgeon poked his finger or a surgical 
instrument through the kidney.  In the alternative, they 
allege that a preexisting left kidney disability, congenital 
or otherwise, was aggravated in service and necessitated 
removal of the left kidney.  It is true that the February 
1976 military surgeon poked his finger through a thin portion 
of the veteran's left kidney during a procedure.  The left 
kidney was removed, however, because the procedure determined 
that the kidney was a hydronephrotic shell with little 
remaining functional parenchyma.  Although sincere, the 
veteran and his representative are lay persons who are not 
competent to relate a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
September 1995 VA hospitalization report is not probative of 
the issue of entitlement to service connection because it 
shows no treatment for a left kidney disability.  The January 
1999 VA examination report is not probative of the issue of 
entitlement of service connection because physical 
examination of the genitourinary system was normal.  

The claim is not reopened because the evidence received since 
July 1977 is not probative of the issue of entitlement to 
service connection for removal of the left kidney.  


ORDER

Entitlement to service connection for a fracture of the right 
ring finger is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for removal of the 
left kidney is not reopened, and entitlement to service 
connection remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

